Citation Nr: 1528822	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include mood disorder, as secondary to service-connected spine disorders.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction currently resides with the Detroit, Michigan RO.

In May 2015, the Veteran's attorney submitted additional medical evidence with a waiver of initial RO consideration.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for depression.  The medical evidence of record indicates diagnoses of mood disorder.  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for a psychiatric disorder, to include mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate the Veteran's claims on the merits, additional development is required.

The Veteran has alleged that he suffers from a psychiatric disorder that is caused or aggravated by his service-connected lumbar and thoracic spine disorders.

On VA mental disorders examination in June 2011, the examiner concluded that the Veteran did not have a mental disorder and therefore no opinion was provided.

In a September 2013 mental status evaluation, a private psychologist opined that there is a causal relationship between the Veteran's medical and psychiatric difficulty.  The psychologist stated that the Veteran had chronic pain issues (stemming from a back injury sustained during service) which continue to manifest as a mood disorder.  

In February 2015, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination and was diagnosed as having a mood disorder.  The examiner's opinions were presented in a confusing manner, however, the examiner opined that it was less likely as not that at the Veteran's mood disorder is the result of or aggravated by his service-connected arthritis of the thoracic and lumbar spine.  The examiner stated that it was as least as likely as not that the Veteran's depression is caused by or aggravated by the following:  the 2013 killing of his wife's son in self-defense, subsequent divorce, and isolated living arrangements.  The examiner reported that the depression is less likely caused by the Veteran's 1971 back injury, continued service performance until discharge in 1981, and continued successful employment performance until 2011.  While the examiner referenced certain "life events" as the basis for the Veteran's mood disorder, the examiner did not explain why these events are related to his diagnosed mental disorder rather than his service-connected lumbar and thoracic spine disorders.  The examiner also did not provide an adequate rationale for the claim on an aggravation basis.  Lastly, it is unclear whether the examiner reviewed the positive private nexus opinion discussed above as no reference was made to such opinion.  
    
Based on the above, the Board finds that further opinion and clarification is warranted.

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the claim for service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issue on appeal has been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Return the entire claims file, to include a copy of this REMAND, to the February 2015 VA examiner, for a supplemental medical opinion. 

Based on further review of the claims file, the examiner should provide an opinion, with complete rationale, as to whether it is at least as likely as not (a 50 percent probability or greater) that a psychiatric disorder, to include mood disorder, is secondary to or aggravated by the service-connected lumbar and thoracic spine disorders as opposed to its being more likely the result of some other cause or factors. 

In rendering an opinion, the examiner should acknowledge and discuss the medical evidence of record, to include the September 2013 report and opinion provided by a private psychologist.

If the same VA examiner is unavailable, or another examiner is deemed warranted, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responding to the questions and points raised above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




